ORDER AMENDING OPINION
IT IS ORDERED that:
The opinion of this court filed on May 1, 1997, and reported at 112 F.3d 652 (3d Cir. 1997), is hereby amended by adding the following new sentence as the concluding sentence of the last paragraph of section “C. The Scope of the Injunction,”
By the same token, we do not, of course, express a view on any issue not before us. If, for example, there by entities not before us who claim rights under contractual arrangements that they maintain are not the product of the discrimination here challenged, those alleged rights are beyond the scope of our adjudication.